Opinion issued April 10, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-01051-CV



HANNO EHRHARDT, Appellant

V.

EMC MORTGAGE CORP., Appellee



On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 907181



MEMORANDUM OPINION
	Appellant, Hanno Ehrhardt, has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
	Neither has appellant paid or made arrangements to pay the clerk's fee for
preparing the clerk's record.  See Tex. R. App. P. 37.3(b) (allowing dismissal of
appeal if no clerk's record filed due to appellant's fault).  After being notified that
this appeal was subject to dismissal for not paying the clerk's record, appellant Hanno
Ehrhardt did not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to pay the appellate
filing fee and for failure to pay or make arrangements to pay the trial court clerk's fee
for preparation of the trial court clerk's record.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.